Citation Nr: 1402335	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to March 22, 2011.  

2.  Entitlement to an initial rating higher than 50 percent for PTSD from March 22, 2011.  

3.  Entitlement to a total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 2002 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2009 rating decision, the RO, in relevant part, granted service connection for PTSD and assigned an initial ten percent evaluation, effective January 18, 2009, the day following the Veteran's discharge from service.  In November 2009, the Veteran disagreed with the assigned initial rating.  Subsequently, in a May 2010 rating decision, the RO increased the disability evaluation to 30 percent, effective January 18, 2009.  In a March 2013 decision review officer (DRO) decision, the DRO increased the disability evaluation to 50 percent, effective March 22, 2011, the date of the Veteran's VA examination that indicated worsening had occurred.
Since the DRO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  As will be discussed in greater detail below, the record raises a claim for TDIU.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

A review of the Virtual VA paperless claims processing system includes a brief from the Veteran's representative dated in November 2013, VA treatment records dated in February 2011 and VA treatment records dated from September 2011 to January 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to an increased rating for the Veteran's service-connected seborrheic dermatitis on the anterior chest and face with folliculitis has been raised by the record in a June 2013 Form 9 Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board observes that the Veteran was last afforded a VA examination in March 2011.  Since that examination, evidence has been received suggesting that the Veteran's PTSD symptomatology may have worsened.  Significantly, since the March 2011 VA examination, both the Veteran and his representative have asserted that the Veteran's symptoms have worsened.  In particular, VA treatment records dated in October 2011 indicate that the Veteran had been experiencing worsening symptoms of anxiety and PTSD for the past two to three weeks.  The Veteran reported that he was unable to sleep due to vivid nightmares, panic attacks, flashbacks, and an elevated heart rate.  He requested medication to help with his anxiety, which he had not requested before.  The Veteran indicated that he had recently moved, and the move may have worsened his symptoms.  In a VA treatment note dated in November 2011, the Veteran indicated that his PTSD was very symptomatic.  Furthermore, suicidal ideation is noted for the first time in a January 2012 VA treatment note.  In light of this evidence, the Board finds that a new VA examination is necessary to clarify the current severity of the Veteran's PTSD.

Additionally, in the March 2011 VA examination, the Veteran reported that he was not currently working, and he had not worked for six months.  He indicated that prior to this period of unemployment, he was employed as a medical assistant for three days, but he was "mislead about the duties."  Although the Veteran claimed that his unemployment was not due primarily to the effects of a mental condition, the examiner found that the effects of the Veteran's PTSD symptoms on his employment and overall quality of life included unemployment.  The evidence indicates that as of January 2012, the Veteran was attending golf school and was not working.  Given that the Board is remanding to clarify the Veteran's total social and occupational impairment, the Board finds that the issue of entitlement to a TDIU must also be remanded for appropriate notice and development.  While on remand, updated treatment records must be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3. Send the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the TDIU rating claim.  Specifically, request that the Veteran complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected PTSD and to obtain an opinion as to the impact of the PTSD on the Veteran's ability to work.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  
The examiner should provide an opinion as to whether the Veteran's service connected PTSD, either alone, or in combination with his other service-connected disabilities, renders him unable to obtain or maintain gainful employment.  

A rationale should accompany any opinion provided.

5. Thereafter, adjudicate the Veteran's claims-including entitlement to TDIU.  If either of the issues are denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


